United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
SOCIAL SECURITY ADMINISTRATION,
)
CENTER FOR HUMAN RESOURCES,
)
Grand Rapids, MI, Employer
)
___________________________________________ )
R.S., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-752
Issued: January 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 26, 2009 appellant filed a timely appeal of a January 6, 2009 decision of the
Office of Workers’ Compensation Programs which affirmed a June 24, 2008 decision denying
his emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this emotional condition case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On May 23, 2007 appellant, then a 53-year-old senior attorney adviser, filed an
occupational disease claim alleging long term chronic stress since 2005.” He noted that there
was no other source of stress in his life. Appellant noted having gastrointestinal illness including
acid reflux and involuntary muscle contractions of the throat and esophagus. He first became

aware of his condition on March 1, 2006 and realized its relationship to his employment on
May 7, 2006. Appellant did not stop work. The employing establishment controverted the
claim.
Appellant alleged that in March or April 2006 he developed a sudden onset of throat pain
and fatigue. His attending physician, Dr. Christopher Zielinski, a Board-certified family
practitioner and osteopath, initially believed that appellant had a virus or infection. He was
diagnosed with acid reflux and involuntary muscle contraction within the throat/esophagus.
Dr. Zielinski suggested that it might be due to stress. Appellant described work activities which
he believed contributed to his condition. He had reported inappropriate and potentially illegal
conduct by certain managers but he was treated as a wrongdoer when his allegation were
investigated. Appellant alleged that another employee, who was also a whistle-blower, was fired
during a meeting with an Equal Employment Opportunity (EEO) Commission representative.
He stated that other employees were reluctant to provide information to investigators. Appellant
noted that he was not provided with details of the investigation. He noted that several months
later the hearing office chief judge stepped down from his position. After the investigation,
appellant could not enter his office outside of normal duty hours unless a designated officer in
charge was present. He alleged that the individuals performing as officer in charge were hand
selected by management. Appellant contended that he was to have unlimited office access under
the NTEU National Agreement and he filed a grievance. He alleged that these changes were in
retaliation for whistle-blowing. After the investigation appellant was directed to be “tutored”
about his job functions by a nonattorney group supervisor. He was given his annual appraisal by
a nonattorney hearing officer allegedly in violation of the union contract. Appellant filed
grievances related to these matters that were denied at steps one and two. On appeal, the chief
judge did not respond to his grievances until seven months later with a denial. He attributed
stress as the employing establishment did not timely resolve the issues raised in his grievances.
Appellant alleged that management created a hostile work environment as it searched the work
space and file cabinets of targeted coworkers when away from their desks, treated coworkers
inappropriately and targeted a local administrative law judge who followed the policy and
procedures of the national office. He stated that the hostile work environment, affected his
ability to maintain persistence and pace in relation to his job duties. Appellant alleged that he
had the same symptoms in 2005 when the employing establishment conducted an investigation
related to the chief judge.
In letters dated June 25, 2007, the Office requested additional factual and medical
evidence from appellant and the employing establishment.
In a July 4, 2007 statement, appellant attributed his emotional condition to his workload
and the press for production; inappropriate activities at the employing establishment and
retaliation; the failure to timely resolve grievances; witnessing inappropriate activities by Chief
Judge William Decker and other management staff, including the acceptance of gifts from
prohibited sources. In January 2005, he reported this to the Commissioner of Social Security and
the Office of the Inspector General and was informed it would be investigated. Appellant noted
that the investigators interviewed most employees and that, afterwards, Sue Gilbert, a supervisor
and hearing office director, fired Sai Naik, a probationary employee. He received confidential
information from a coworker, who was a friend of Ms. Gilbert’s husband, who disclosed this
information. Appellant found it stressful that confidential information about employees was

2

disseminated by Ms. Gilbert and he questioned her trustworthiness. He alleged that once the
firing took place, Judge Paul Lillios stood outside his door with a tie folded up in his hand
forming a noose. Appellant alleged that Judge Lillios stood for about 30 seconds and glared at
him, but said nothing. He alleged that he was identified as one of the persons who provided
information. In July 2005, the security policy was changed and his access code was revoked
although a union contract gave him the same access as the judges. Appellant characterized this
as retaliation for filing a grievance in November 2005. He also filed a grievance related to a
performance appraisal by Ms. Gilbert, a nonattorney, contrary to employing establishment
guidelines. Appellant was required to have one-on-one training with a nonattorney supervisor to
mentor him on decision writing. After he filed his occupational disease claim, Chief Judge
William King made condescending and accusatory remarks regarding the quality of an order
appellant prepared. Appellant asserted that he simply followed the judge’s directive on this. He
submitted January 21, 2005 letters related to an ethics complaint and an April 5, 2005 letter to
the commissioner of social security related to centralized screening; a May 23, 2005 letter
from an associate commissioner noting receipt of appellant’s correspondence; grievances dated
November 14 and 25, 2005; e-mail correspondence related to work procedures and uniformity; a
July 19, 2005 employing establishment memorandum regarding new security and building access
procedures; decisions denying his grievances; and a June 6, 2007 memorandum to the Chief
Judge regarding an accompanying order and a dismissal. He also included a reply from Chief
Judge King, responding to appellant about the quality of an order to gather samples of how the
judge wanted orders prepared.
In a July 9, 2007 letter, Chief Judge King informed the Office that appellant was under
the general supervision on Ms. Gilbert. He noted that she was not an attorney and did not review
and assess the technical legal aspects of appellant’s work. Chief Judge King explained that he
shared supervisory responsibility for this. He noted that appellant had not alleged that any of his
actual work duties caused him stress. Chief Judge King had asked appellant to try to increase the
volume of work he completed but there had been no change. He advised that appellant was not
required to work overtime, had no quotas, did not travel and had few deadlines. Chief Judge
King stated that, while the assignments could be challenging, they were not intense. He was
unaware of any conflicts between appellant and his coworkers or supervisors, although appellant
had expressed significant animosity towards management at all levels of the agency.
Chief Judge King noted no staffing shortages that would affect appellant’s workload and no extra
demands were placed on him. Appellant’s performance was consistently at or below average
compared to other employees performing similar work. Chief Judge King noted that appellant
was advised to spend more time working and less time “getting involved in matters that are not
related to his job such as personnel issues of other employees and management issues.”
Appellant was advised that these issues were outside the scope of his duties
In an accompanying undated statement, Ms. Gilbert noted that appellant’s complaints
pertained to other employees and not to his work duties. She confirmed that in June 2005 a
probationary employee’s employment ended during a visit by central office staff. Ms. Gilbert
stated that the hearing office chief judge stepped down from his position in January 2006
because he no longer wished to be chief judge, not because he was forced out. She denied any
inappropriate or potentially illegal conduct at the employing establishment or that appellant had
been treated as a wrongdoer. Ms. Gilbert denied that management had encouraged employees to
not cooperate with investigators. The change in office policy concerning unrestricted office
3

access by employees was not retaliation. In June 2005, the chief judge directed that access
should be limited to management unless there was a compelling need to provide it to designated
employees who were responsible for opening or closing offices. Ms. Gilbert denied that training
provided by a nonattorney was related to an investigation. She stated that appellant and each
other decision drafters were informed that management was seeking to improve performance by
having a group supervisor provide two hours of one-on-one training. Appellant was not exempt
from the training. Regarding his appraisal, Ms. Gilbert explained that it was standard procedure
for nonattorney directors to conduct appraisals with the chief judge as a cosigner and that
appellant had received appraisals from nonattorney supervisors since 1998. Ms. Gilbert stated
that the time it took to resolve grievances was beyond her control. She denied any situation in
which management had improperly searched the work space of employees or had targeted
employees. Ms. Gilbert advised that these matters were not related to appellant’s attorney
adviser duties. She could not comment on the work performance of any judge or specific
interactions between managers and a judge other than to note that these conversations were
conducted in private. Although appellant had alleged that the stress at work impacted his ability
to maintain “persistence and pace” related to his job duties, Ms. Gilbert had not noted a decline
in the quantity of work he performed. Ms. Gilbert denied any inappropriate conduct by the
chief judge.
The Office received diagnostic tests between June 25, 2005 and February 8, 2007.
Appellant submitted a June 7, 2007 disability certificate, from Dr. Zielinski who placed him off
work until June 21, 2007 for high blood pressure. In a July 9, 2007 report, Dr. Zielinski opined
that appellant had systolic hypertension, generalized anxiety disorder with the complication of
globus hystericus, which was secondary to stress in the workplace. The Office also received
appellant’s position description.
In an August 15, 2007 letter, appellant submitted a July 9, 2007 report from Dr. Bruce
Fowler, a licensed clinical psychologist, who diagnosed panic disorder without agoraphobia.
Dr. Fowler stated that it was “reasonable to see [appellant’s workplace] stress as the central
contributor to his symptoms of panic and anxiety.”
By decision dated June 24, 2008, the Office denied the claim finding that appellant failed
to establish any compensable employment factors.
On June 26, 2008 appellant requested a hearing that was held on September 30, 2008.
Appellant’s representative contended that his managers showed a pattern of harassment and
retaliation due to his whistle-blowing activity. Appellant felt threatened and harassed by the
actions of his supervisors. He alleged that the procedures for accepting draft orders had changed,
which included no more oral communication with the judges and utilizing a format called fit.
When appellant used this format, the chief judge criticized his work and called it a piece of trash.
When asked if a judge had held a tie in his hands, appellant responded “anything is possible.”
On November 19, 2007 Chief Judge King explained the change in access policy. Prior to
June 2005, all employees had unrestricted access to the office during nonworking hours.
Thereafter, the regional chief judge directed limited access during nonworking hours. He noted
that only management and a small number of nonmanagement personnel were allowed access to
alarm codes. Chief Judge King explained that the decision as to who had access was based on

4

reliable availability. He also noted that approximately half of the judges did not have access to
the office during nonwork hours. Chief Judge King also addressed appellant’s allegation about a
change in policy related to not accepting work directly from a judge. He noted that this was a
long-standing office policy of which he regularly needed to remind decision writers. Regarding
his criticism of appellant’s work, Chief Judge King explained that appellant had used the wrong
template and that he explained the problem and provided suggestions for a solution. He also
informed appellant when he did good work. Appellant had since been granted a disability
retirement and began representing social security claimants.
By decision dated January 6, 2009, the Office hearing representative affirmed the
Office’s June 24, 2008 decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to his regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of the Federal Employees’ Compensation Act.1 On the
other hand the disability is not covered where it results from such factors as an employee’s fear
of a reduction-in-force or his frustration from not being permitted to work in a particular
environment or to hold a particular position.2
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition, for which he claims compensation was caused or
adversely affected by employment factors.3 This burden includes the submission of a detailed
description of the employment factors or conditions, which the employee believes caused or
adversely affected the condition or conditions, for which compensation is claimed.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
1

5 U.S.C. §§ 8101-8193.

2

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 126 (1976).
3

Pamela R. Rice, 38 ECAB 838, 841 (1987).

4

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

5

factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6
ANALYSIS
Appellant alleged that he sustained emotional and gastrointestinal conditions due to
several employment incidents. The Board must review whether the alleged incidents are
compensable under the terms of the Act.
Appellant made several allegations related to administrative or personnel matters. These
allegations are unrelated to his regular or specially assigned work duties and do not generally fall
within the coverage of the Act.7 The Board has held, however, that an administrative or
personnel action may be considered an employment factor where the evidence discloses error or
abuse. In determining whether the employing establishment erred or acted abusively, the Board
has examined whether management acted reasonably.8
Appellant asserted that his managers engaged in inappropriate and potentially illegal
conduct which included accepting gifts. He reported the conduct and an investigation was
conducted but he was never provided with the details. The Board has held that investigations are
an administrative function of the employer and do not involve an employee’s regularly or
specially assigned employment duties. Absent evidence of error or abuse, an investigation is not
a compensable work factor.9 The record reflects that the employing establishment investigated
the allegations and reasonably took action that it deemed appropriate. Appellant did not submit
evidence to establish error or abuse by his manager as alleged.
Appellant also alleged that the employing establishment’s delay in processing his
grievances was stressful and hindered his work performance. However, the grievances were
denied and did not provide any finding of error or abuse by either party.10 Ms. Gilbert advised
that she had no control over the time it took to bring grievances to resolution. There is no
evidence showing that the employing establishment acted unreasonably in its administrative
capacity in processing appellant’s grievances.
Appellant disagreed with the firing of a probationary employee and alleged that
management routinely inspected the offices and desks of employees when they were away. The
Board notes that is an administrative matter unrelated to appellant’s regularly assigned duties.
6

Id.

7

An employee’s emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under the Act as such matters pertain to procedures and requirements of the employer
and do not bear a direct relation to the work required of the employee. Sandra Davis, 50 ECAB 450 (1999).
8

See Richard J. Dube, 42 ECAB 916, 920 (1991).

9

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

10

See James E. Norris, 52 ECAB 93 (2000) (grievances and EEO complaints, by themselves, do not establish
harassment or unfair treatment).

6

Although the handling of disciplinary actions, evaluations and leave, the assignment of work
duties are generally related to the employment, they are administrative functions of the
employment and not duties of the employee.11 Appellant has not submitted sufficient evidence
to establish error or abuse in this instance. He disagreed with management having a nonattorney
conduct his performance evaluation or provide him with training. As noted, such evaluations are
an administrative matter unrelated to his regularly assigned duties.12 Ms. Gilbert responded that
the reviews were cosigned by the chief judge and that appellant’s evaluations had been
performed in this manner since 1998. Appellant has not shown error or abuse in these matters.
Appellant alleged that Chief Judge King was critical of his job performances. He
attributed stress to his workload and the press for production. Appellant referred to a June 2006
e-mail from Chief Judge King, which addressed an order that appellant had prepared.
Chief Judge King indicated that appellant’s work was not in compliance with regard to a
particular format and provided samples for appellant to utilize. Supervisory assessments of
performance are administrative matters that are not covered under the Act unless there is
evidence of error or abuse.13 Chief Judge King responded that he had offered appellant a sample
as to how to complete the order. The record contains numerous e-mails in which he was
complimentary to appellant’s work. The Board finds no evidence of error or abuse.
Chief Judge King noted that appellant was encouraged to increase his work volume but that he
was not given any quotas, was not required to work overtime and had few deadlines. To the
extent that appellant was alleging that he was overworked or that work requirements caused
stress, the Board has held that emotional reactions to situations in which an employee is trying to
meet his position requirements are compensable.14 However, he did not provide specific
information on particular work assignments that caused him stress. Chief Judge King confirmed
that appellant generally worked at his own pace and Ms. Gilbert noted that there was no decline
in the volume of appellant’s work. Appellant has not established a compensable work factor in
this regard.
Appellant also alleged that the access codes at work were changed such that he no longer
had unlimited access to the building. Chief Judge King explained that in June 2005 new
procedures were implemented. The Board finds that this is an administrative matter unrelated to
appellant’s regularly assigned duties. The employing establishment explained why the new
procedures were implemented and explained the reasons for the selection of those who had
building access codes. There is no evidence that the employing establishment acted
unreasonably in this matter.
Appellant has also alleged harassment and retaliation for whistle-blowing. To the extent
that disputes and incidents alleged as constituting harassment and discrimination by supervisors
11

5 U.S.C. §§ 8101-8193; see Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558
(1993); Lorraine E. Schroeder, 44 ECAB 323, 330 (1992); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C.
DeDonato, 39 ECAB 1260, 1266-67 (1988).
12

Id.

13

David C. Lindsey, Jr., 56 ECAB 263 (2005).

14

Lillian Cutler, supra note 2.

7

and coworkers are established as occurring and arising from appellant’s performance of his
regular duties, these could constitute employment factors.15 However, for harassment or
discrimination to give rise to a compensable disability under the Act, there must be evidence that
harassment or discrimination did in fact occur. Mere perceptions of harassment or
discrimination are not compensable under the Act.16 The employing establishment has denied
that appellant was harassed or discriminated against and appellant has not submitted sufficient
evidence to establish his allegations.17 Chief Judge King and Ms. Gilbert submitted statements
addressing appellant’s allegation which denied that he was unfairly treated and which explained
the reasons for the employing establishment’s actions. Appellant alleged that supervisors and
coworkers made statements and engaged in actions, which he believed constituted harassment
and discrimination, but he provided no corroborating evidence, such as witness statements, to
establish that specific statements actually were made or that the actions actually occurred at
particular times and places.
Appellant alleged that the change in access code policy was a form of harassment or
retaliation but has provided no credible evidence to substantiate this assertion. Chief Judge King
explained that the policy change was undertaken due to a June 2005 directive from the regional
chief judge and that about half of the judges also did not have access codes. Similarly, appellant
asserted that having his reviews performed by a nonattorney was a form of retaliation.
Ms. Gilbert explained as noted that this was a long-standing practice and that judges continued to
have input on such appraisals. Appellant has not shown that he was singled out or treated
differently from other attorneys in the office. He has not submitted any evidence to support that
these actions would constitute harassment or retaliation.
Appellant also alleged that he was harassed by Judge Lillios, who stood in front of his
office while handing a tie hanging like a noose. When asked if he said anything, he indicated
that Judge Lillios did not say anything. Appellant also noted at his hearing that it was possible
that the tie may have just been hanging from the judge’s hand. The Board notes that there is
insufficient evidence to confirm that any such incident occurred. As noted, mere perceptions of
harassment are not compensable.
Consequently, appellant has not established that any of the actions by the employing
establishment to which he attributes his emotional or gastric conditions are compensable factors
of employment. Therefore, appellant has not established his claim.18

15

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

16

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

17

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
18

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record. Marlon Vera, 54 ECAB 834 (2003).

8

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

